Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated December22, 2008, accompanying the consolidated financial statements and schedule included in the Annual Report of Clearfield, Inc. and subsidiaries, formerly APA Enterprises, Inc., on Form 10-K for the year ended September30, 2008.We hereby consent to the incorporation by reference of said report in the Registration State­ments of Clearfield, Inc. on Forms S-8 (File No. 333-74214, effective November30, 2001; File No. 333-44500, effective August25, 2000; File No. 333-44488, effective August25, 2000; File No. 333-44486, effective August25, 2000; File
